Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 09/20/2021.
Claims 1-6, 8 and 18 are pending. Claims 7 and 9-17 are canceled. Claims 1-2, 5 and 8 are amended. New claim 18 is entered. 
	The previous rejection of claims 2-5 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment.
	The previous rejections of claims 1 and 6 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment. 
Allowable Subject Matter
Claims 1-6, 8 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-6 and 8, the claims have been amended to include the limitation of sequentially performing a steam stripping treatment and a particle size refining treatment on the coke powders. 
The closest prior art Yan et al (US 4,511,459) discloses a substantial portion of the claimed invention, however does not teach or suggest to one of ordinary skill in the art the claimed sequential steam stripping treatment and  particle size refining treatment on the coke powders.
With respect to new claim 18, the claim recites the previous limitations of claims 1 and 2, Examiner notes, Yan et al (US 4,511,459) discloses a substantial portion of the 
performing the first stage gas-solid separation on the light oil gas and the synthesis gas in the gas-solid separation system, and collecting the coke powder particles and passing them through a coke powder return distribution mechanism, then sending them back to the cracking section and the gasification section respectively by means of back blowing of a fluidizing gas, so as to form the first stage circulation and the second stage circulation.
Therefore it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771           

/Randy Boyer/
Primary Examiner, Art Unit 1771